COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00400-CV


IN RE CAROL ANN GIBBONS                                             RELATORS
AND VIRGINIA FLOYD


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered Relators’ petition for writ of mandamus and

emergency motion for stay and is of the opinion that all relief should be denied.

Accordingly, Relators’ petition for writ of mandamus and motion for stay are

denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                   PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

  1
   See Tex. R. App. P. 47.4., 52.8(d).
DELIVERED: November 4, 2010




                              2